DETAILED ACTION
Amendments submitted on June 9, 2022 for Application No. 16/958674 are presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed June 9, 2022 have been considered but they are not persuasive. In the remarks applicant argues:
I)	On page 9, Applicant argues that the Objection to the Drawings should be withdrawn.
After further consideration of the amendments to the drawings, the objection has been withdrawn.

II)	On page 10, Applicant argues that the claim objections and 35 USC 101 rejections should be withdrawn.
The claim amendments have overcome these issues; therefore, they have been withdrawn.

III)	On pages 10-11, Applicant argues that the 35 USC 112(b) rejections should be withdrawn and states “on the record that the written description of the specification inherently sets forth, as would be well-known to one of ordinary skill in the art, that the control module is physically implemented by electronic (or optical) circuits, such as logic circuits, discrete components, microprocessors, hard-wired memory circuits, memory elements, wiring connections, and the like, which may be formed using semiconductor-based fabrication techniques or other manufacturing technologies”.
The Examiner would note that the structure of the “control module” is not inherent and the structure and interpretation of the “control module” has to come from the written description. A statement “on the record” cannot change the interpretation. The Examiner would additionally note that the implementations that Applicant has mentioned would all be considered as new matter as none of those implementations can be found in the written description. Therefore, the previous 35 USC 112(f) invocation as well as the corresponding 35 USC 112(b) rejections still stand.

IV)	On pages 11-13, Applicant argues that the cited prior art of Lee does not disclose “storing N preceding packets and changing the rule set to be applied to the entire system through security checks on the stored N preceding packets”. Applicant also argues that the new security rule set in the prior art of Lee is “set by a predetermined group of experts”.
The Examiner disagrees and in no way concedes nor subscribes to Applicant's summarization or distillation of the art of record. It has been held "All of the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art." In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968).
In response to applicant's argument regarding the new security rule set in the prior art of Lee is “set by a predetermined group of experts”, Applicant has not pointed to any paragraphs in Lee to support this interpretation and the Examiner cannot find any support for this interpretation. Lee, page 9, recites various implementations of the “network inspection system” such as “computer-readable program instructions … stored in a computer-readable recording medium” or “a high-level language code that can be executed by a computer” which points to the invention being performed by a device and not by a person. Even assuming, arguendo that Lee does teach that the ruleset is “set by a predetermined group of experts”, the updated ruleset would have to be stored/updated in the system of Lee which would read on the current claims of “changing the … ruleset”. The Examiner would note that the current claims merely change the ruleset and do not recite that the ruleset is generated. Additionally, the claims do not recite who or what is performing the changing/generating. The Examiner suggests clearly reciting that the ruleset is “generated” by the system as well as what component of the system is performing the generation if these are important features of the invention.
The claim amendments merely recite “storing only N preceding packets of a session …”; “performing security inspection on the storage packets …”; and “changing the application security ruleset to be applied … based on a result of the execution of the security inspection.” Lee, claims on pages 10-11, teaches only storing “the initial N (N is a natural number) preceding packets”. Lee, “Technical-Field” on page 1, Figures 6A-6B and the associated texts and claims on pages 9-11, teaches receiving incoming packets, selectively storing some packets, and inspecting the packets based on an inspection rule. Lee additionally teaches adding in new threat rules to be able to detect the new threat in incoming packets. 
As shown in Lee, Figure 6A and page 9, the system receives packets, stores the packets, and inspects those packets for an attack based on network rules. These incoming packets have to be stored, at least temporarily, and only a limited number of those packets can be stored due to hardware limitations. Additionally, Lee specifically recites only selectively storing packets (as in the claims on pages 10-11). Next, the system detects a new threat [security inspection of the received and stored packets] at time t1. Later, at time t2, an updated ruleset is added to the system to correct the new threat [changing the ruleset based on the detected threat in the stored packets] and the newly incoming packets are scanned for threats based on the updated ruleset. Therefore, Lee, Figure 6A and page 9, teaches an embodiment that teaches the claimed limitations in question of storing packets, performing an inspection on the packets, and changing the ruleset based on the inspection.
As shown in Lee, Figure 6B and page 9, the system receives packets, stores the packets, and inspects those packets for an attack based on network rules. These incoming packets have to be stored, at least temporarily, and only a limited number of those packets can be stored due to hardware limitations. Additionally, Lee specifically recites only selectively storing packets (as in the claims on pages 10-11). When a new threat is detected [security inspection of the received and stored packets] at time t1, the system of Lee begins storing a network recording of a limited number of network packets. Later, at time t2, an updated ruleset is added to the system to correct the new threat [changing the ruleset based on the detected threat in the stored packets] and the newly incoming packets as well as the network recording of packets are scanned for threats based on the updated ruleset. Therefore, Lee, Figure 6B and page 9, also teaches an embodiment that teaches the claimed limitations in question of storing packets, performing an inspection on the packets, and changing the ruleset based on the inspection.
Therefore, Lee does teach the claim limitation in question. It has been held that a publication is good for all it teaches to persons of ordinary skill in the art. In re Fritch, 972 F.2d 1260, 1264 (Fed. Cir. 1992). A reference is good for all it teaches. In re Meinhardt, 392 F.2d 273, 280 (CCPA 1968). Finally, it is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).

Claim Analysis – 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control module for changing” as in claims 10-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 10-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification recites the steps that the control module performs to change/update the security rules; however, the specification does not appear to recite any specific structure of the control module.  Therefore, the claim is rejected under 112, 2nd paragraph, for failing to clearly link or associate the disclosed structure to the claimed function such that one of ordinary skill in the art would recognize what structure is used to perform the claimed function. Please also see the 112, 2nd paragraph, rejection below for further details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation "a control module for changing” as in claims 10-15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections in the event that it was inadvertently missed by the examiner to advance prosecution. 
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6-10, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 10-2016-0120159) (Translation Attached). The Lee reference is by the same inventor and assignee, but was published on October 17, 2016 which is more than one year prior to the priority date of December 17, 2017 of the Instant Application.

As per claims 1 and 8-10, Lee discloses A network security method of performing adaptive ruleset setting, comprising: 
performing, by a network security system, an intrusion detection or prevention process of detecting a security threat or allowing only a permitted packet to pass therethrough among a plurality of packets received from a network based on a preset applicable security ruleset and a packet storage process of selectively storing at least some of the plurality of packets (Lee, claims on pages 10-11, teaches receiving incoming packets, selectively storing some packets, and inspecting the packets based on an inspection rule. Lee, “Technical-Field” on page 1, Figures 6A-6B and associated texts on page 9, teaches inspecting the traffic for threats.); and 
changing, by the network security system, the applicable security ruleset to be applied to the intrusion detection or prevention process from a first security ruleset to a second security ruleset based on storage packets stored through the packet storage process (Lee, “Technical-Field” on page 1, Figures 6A-6B and associated texts on page 9, teaches inspecting the traffic for threats and adding in new threat rules to be able to detect the new threat in incoming packets.), wherein: 
the performing, by the network security system, the intrusion detection or prevention process of detecting a security threat or allowing only a permitted packet to pass therethrough among the plurality of packets received from the network based on the preset applicable security ruleset and the packet storage process of selectively storing at least some of the plurality of packets comprises performing, by the network security system, the packet storage process of4Docket No.P9180US00 Preliminary Amendment dated June 26, 2020storing only N preceding packets of a session among session setup packets forming the session from the plurality of packets, wherein N is a natural number (Lee, claims on pages 10-11, teaches only storing “the initial N (N is a natural number) preceding packets”.); and
the changing, by the network security system, the applicable security ruleset to be applied to the intrusion detection or prevention process from the first security ruleset to the second security ruleset based on the storage packets stored through the packet storage process comprises: performing security inspection on the storage packets stored for a given period; and changing the applicable security ruleset to be applied to the intrusion detection or prevention process from the first security ruleset to the second security ruleset based on a result of the execution of the security inspection (Lee, “Technical-Field” on page 1, Figures 6A-6B and associated texts on page 9, teaches inspecting the traffic for threats and adding in new threat rules to be able to detect the new threat in incoming packets.)

As per claims 4 and 13, Lee discloses wherein the changing the applicable security ruleset to be applied to the intrusion detection or prevention process from the first security ruleset to the second security ruleset based on a result of the execution of the security inspection comprises: determining at least one second security rule to be included in the second security ruleset based on a result of the execution of the security inspection; and specifying the second security ruleset by newly adding the determined at least one second security rule to the first security ruleset or substituting the determined at least one second security rule with at least one first security rule included in the first security ruleset (Lee, “Technical-Field” on page 1, Figures 6A-6B and associated texts on page 9, teaches inspecting the traffic for threats and adding in new threat rules to be able to detect the new threat in incoming packets.)

As per claims 6 and 15, Lee discloses further comprising changing the period based on a result of the execution of the security inspection or changing number of security rules to be included in the applicable security ruleset (Lee, “Technical-Field” on page 1, Figures 5A-6B and associated texts on pages 8-9, teaches inspecting the real-time traffic for threats as well as inspecting older stored packets for threats. When new threats are detected new threat rules are added to the intrusion detection rules to be able to detect the new threat in incoming packets. Additionally, as the system of Lee is intended to detect intrusions in a system it would continue to store older packets and inspect the real-time traffic and older stored packets for threats e.g. adjusting the time period of the inspection.)

As per claim 7, Lee discloses The network security method of claim 1, further comprising: generating, by the network security system, a plurality of flows formed by the plurality of packets based on the plurality of packets; and extracting, by the network security system, at least one session setup flow forming an identical session among the plurality of flows based on information on the plurality of generated flows and specifying session information and the preceding packet based on the extracted session setup flow (Lee, claims on pages 10-11, abstract, and pages 3-5, teaches generating packet flows and extracting session formulation flow information.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sun (US 2009/0217341).

As per claims 5 and 14, Lee discloses wherein the newly adding the determined at least one second security rule to the first security ruleset or substituting the determined at least one second security rule with the at least one first security rule included in the first security ruleset and specifying the second security ruleset comprises determining the at least one first security rule to be [added] … among security rules included in the first security ruleset (Lee, “Technical-Field” on page 1, Figures 6A-6B and associated texts on page 9, teaches inspecting the traffic for threats and adding in new threat rules to be able to detect the new threat in incoming packets.)
However, Lee does not specifically teach determining the at least one first security rule to be substituted in order of a least recently used security rule by which a security threat has not been detected among security rules included in the first security ruleset.
Sun discloses determining the at least one first security rule to be substituted in order of a least recently used security rule by which a security threat has not been detected among security rules included in the first security ruleset (Sun, paragraph 29, teaches that when new rules are added to the intrusion detection rules that the “rules storage automatically deletes the most rarely-used intrusion detection rules”. As a new rule is being added and an old rule is being deleted it is considered as a substitution of one rule for another.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Sun with the teachings of Lee. Lee teaches monitoring incoming packets for threats and updating a rule set to allow for the detection of new threats. Sun teaches storing a limited number of rules such that when a new rule is added that an old rule that has not been recently used is deleted. Therefore, it would have been obvious to have improved upon the teachings of Lee by adding the teachings of Sun for the purpose of saving storage space by only storing the security rules that have most recently been used.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Rogers (US 2019/0312911) – teaches storing packets for later review or analysis.
Pandya (US 2006/0136570) – teaches updating threat rules.
Sanchez (US 6981158) – teaches storing incoming packets and updating the ruleset to protect against new threats.
Stolfo (US 2005/0265331) – teaches updating filtering rules to detect new viruses.
Suuronen (US 2003/0145228) – teaches adding new firewall rules.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498